Citation Nr: 1008950	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
condition. 

2.  Entitlement to service connection for right foot 
arthritis.

3.  Entitlement to service connection for left foot 
arthritis.

4.  Entitlement to a compensable disability rating for right 
ear hearing loss.

5.  Entitlement to a compensable disability rating for right 
shoulder lipoma excision scar.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
January 1969 and from March 1984 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for arthritis of the left and right feet, reopened and denied 
service connection for a left wrist condition and continued 
noncompensable disability ratings for hearing loss of the 
right ear and right shoulder lipoma excision scar.  

In April 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   

In December 2008, the Board reopened a previously denied 
claim for service connection for a left wrist condition and 
remanded the issues of entitlement to service connection for 
a left wrist condition, arthritis of the right foot and 
arthritis of the left foot and entitlement to increased 
disability ratings for right ear hearing loss and right 
shoulder lipoma excision scar.  As the required development 
has been completed for the issues of entitlement to service 
connection for a left wrist condition and entitlement to 
increased disability ratings for right ear hearing loss and 
right shoulder lipoma excision scar, these issues are again 
before the Board for further appellate review.

The issue of entitlement to service connection for neck and 
face numbness as secondary to the Veteran's service-connected 
right shoulder scar has been raised by the record in the 
Veteran's April 2009 VA scar examination, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for arthritis 
of the right foot and arthritis of the left foot arthritis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the AOJ via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran's 
history of sprain with left degenerative arthritis of the 
left wrist, status post arthrodesis is related to service.

2.  The Veteran's audiometric test results for his right ear 
correspond to numeric designations no worse than Level I.

3.  The Veteran's service-connected right shoulder lipoma 
scar is not manifested by limitation of function of the right 
shoulder.


CONCLUSIONS OF LAW

1.  History of sprain with left degenerative arthritis of the 
left wrist, status post arthrodesis, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).   

2.  The criteria for a compensable initial disability rating 
for a right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.85(f), 4.86, Diagnostic Code 6100 
(2009).

3.  The criteria for a compensable disability rating for a 
right shoulder lipoma excision scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.118, Diagnostic Code 7805 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in December 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

With regard to the Veteran's service connection claims, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, this notice was not 
provided until June 2006.  In this regard, after initially 
providing VA notice pursuant to Dingess, supra, the RO 
readjudicated the claim in a supplemental statement of the 
case in December 2009.  Thus, the timing defect in the notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (holding that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VA notice.  See Shinseki 
v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in February 2005 and April 2009. 

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2008 remand regarding the 
issues addressed in this decision.  Specifically, the RO was 
instructed to 1) provide notice consistent with the holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 505 (2007), 2) ask 
the Veteran to identify all health care providers that have 
treated him for his left wrist and service-connected right 
ear hearing loss and right shoulder lipoma excision scar 
conditions since March 2005, 3) provide the AOJ with VA 
examinations, by appropriate specialists, to determine the 
etiology of left wrist disorder and the nature and extent of 
his service-connected right ear hearing loss and right 
shoulder lipoma excision scar and 4) readjudicate the 
appellant's claims, providing a supplemental statement of the 
case if any determination remains unfavorable to the 
appellant.  
The RO provided the Veteran with the notice required in 
Vazquez-Flores; however, while, in that case, the Court held 
that a detailed notice, tailored to the specific aspects of 
each claim, must be provided under 38 U.S.C.A. § 5103(a), the 
Federal Circuit Court recently reversed that decision, 
holding that what is required is generic notice of the type 
of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that all notice requirements 
have been met.  

The Board finds that the RO has complied with these 
instructions by obtaining treatment records, and providing 
the Veteran with a VA examination.  The Board finds that the 
VA examination report substantially complies with the Board's 
December 2008 remand instructions.  The RO readjudicated his 
case and provided a supplemental statement of the case in 
December 2009.  Stegall, supra.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - left wrist condition

On the occasion of the aforementioned hearing, the Veteran 
testified that he injured his left wrist while in active duty 
by dropping an ammunition box on it, and that he has a 
current left wrist condition as a result.  

The Board notes that the RO initially denied the Veteran's 
claim for entitlement to service connection for a left wrist 
disability because he had no current condition, and noted 
that the Veteran underwent two surgeries on his left wrist to 
treat ganglion cysts.  However, the Veteran's service 
treatment records reflect that the surgeries were perform on 
his right wrist; there are no service treatment records 
showing any surgery performed on his left wrist.  
Nonetheless, the Veteran now has testified that his left 
wrist was injured while serving in Vietnam, when has was hit 
with a heavy recall and large weapon.  He indicated he had 
his left wrist wrapped at the time of the incident.  Service 
treatment records do not reflect any treatment for or 
diagnosis of a left wrist disorder.

VA treatment records show that the Veteran had a left wrist 
fusion in June 2004, which was secondary to degenerative 
joint disease of the wrist joint.  He had full range of 
motion of the fingers and a hypersensitive scar.  In October 
2004, the Veteran was seen for follow-up, when he had a 
moderate degree of swelling, full range of motion and a 
sensitive scar on the distal aspect of the incision.  

An April 2009 VA examination report shows that the Veteran 
reported injuring his wrist about 1965 when the recoil of an 
artillery piece hit him.  He was treated with a splint and 
told that he had no fracture.  The examiner noted that he 
became significantly symptomatic about 10 to 15 years prior 
with stiffness, pain, swelling and weakness.  He went on to 
have a wrist fusion on June 1, 2004 and has not had any pain 
but has had loss of motion.  The Veteran reported that his 
wrist was still symptomatic if it was struck or twisted.  
Examination of his hands and wrists revealed a long dorsal 
scar on the left wrist where he had his fusion.  There were 
zero degrees of dorsiflexion or palmar flexion, and his 
supination was 65 degrees and pronation was 90 degrees.  X-
rays of the left wrist show an arthrodesis with a plate and 
eight screws, with appeared to be solid.  The diagnosis was 
history of sprain with degenerative arthritis of the left 
wrist status post arthrodesis, minimally symptomatic.  The 
examiner opined that the Veteran's left wrist problems as 
likely as not relate to the injury described above.  The 
artillery recoil striking him caused a sprain which went on 
to arthritis later and finally a fusion of the left wrist.  

In terms of the Veteran's statements regarding his in-service 
left wrist injury, as a layperson, the Veteran is not 
competent to provide a medical opinion about causation or 
aggravation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The Veteran is not offering his contentions 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service left wrist injury and its residuals.  He is competent 
to do so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
With regard to credibility, the Veteran's service treatment 
records do not reflect the occurrence of any in-service left 
wrist injury.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit determined that the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility, but the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  In the present case, the Board finds that the 
Veteran's statements regarding his in-service left wrist 
injury are credible.  The Veteran has consistently reported 
the circumstances of his in-service left wrist injury, in 
writing, to the VA examiner and under oath at his hearing.  
The Board finds his report of an in-service left wrist injury 
to be credible.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board finds that, based upon the evidence of record, the 
Veteran's history of sprain with left degenerative arthritis 
of the left wrist, status post arthrodesis warrants service 
connection.  As note above, in order to substantiate a claim 
for service connection, there must be medical evidence of a 
current disability, lay or medical evidence of incurrence of 
an injury in service and medical evidence of a nexus between 
the in-service injury and the current disability.  Boyer, 
supra.  In this case, the Veteran has a current diagnosis of 
a left wrist disorder, has presented credible lay evidence of 
in in-service injury and the VA examiner provided a nexus 
opinion between the Veteran's current diagnosis and his in-
service injury.  As such, service connection is warranted. 

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

Increased rating - right ear hearing loss 

The Veteran was granted service connection for a right ear 
hearing loss at an initial noncompensable rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.  

Evaluations of unilateral hearing loss range from non-
compensable to 10 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The Rating Schedule establishes 11 auditory acuity Levels, 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  In situations where 
service connection has been granted only for hearing loss 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.14, 4.85(f).  In such 
situations, a maximum 10 percent evaluation is assignable for 
hearing loss when the service-connected ear is at Levels X or 
XI.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the disability rating is determined by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The disability rating is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in 
order to determine the disability rating from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation of I, subject to the provisions of 38 C.F.R § 
3.383.  
38 C.F.R. § 4.85(f).  In such situations, a maximum 10 
percent disability rating is assignable for hearing loss when 
the service-connected ear is assigned a Roman number 
designation of X or XI.  Otherwise, a noncompensable 
disability rating is assigned.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

A February 2005 VA audiological report showed the following 
pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
25

The puretone average was 29 and speech recognition ability 
was 92 percent.  This would provide a hearing acuity of level 
I for his right ear.  When combined with the level I 
designated by the regulation for his non service-connected 
left ear, this results in a noncompensable rating under Table 
VII of 38 C.F.R. § 4.86.

An April 2009 VA audiological report showed the following 
pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
35
30

The puretone average was 33 and speech recognition ability 
was 96 percent.  This would provide a hearing acuity of level 
I for his right ear.  When combined with the level I 
designated by the regulation for his non service-connected 
left ear, this also results in a noncompensable rating under 
Table VII of 38 C.F.R. § 4.84.

The Board notes that 38 C.F.R. § 3.86(a) specifies that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. 
§ 3.86(a).  However, since the Veteran's VA audiometric test 
results do not meet this criteria, the Board has not 
considered whether a higher disability rating would be 
available for the Veteran's left ear hearing loss under this 
rating method.  

As such, the Board finds that the Veteran's service-connected 
right ear hearing loss does not warrant a higher disability 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Hart, supra.  
However, the medical evidence demonstrates that the Veteran's 
service-connected right ear hearing loss meets the criteria 
for a noncompensable rating, and no more, from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Board notes that the Veteran reported 
to his April 2009 VA examiner that his service-connected 
right ear hearing loss caused clarity and hearing issues.  He 
noted that he has difficulty hearing when the speaker is not 
close to him and had had difficulty hearing when there was 
background noise present.  As such, the Board may proceed 
with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extraschedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

Based upon the evidence of record, to include the Veteran's 
comments at his VA examination, the Board finds that there is 
no evidence of record that the Veteran's service-connected 
right ear hearing loss causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization.  While the Veteran indicated that his 
service-connected right ear hearing loss caused him 
difficulties, there is no evidence that it renders 
impractical the application of the regular schedular 
standards.  Therefore, it is not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2009).  Thus, the preponderance of the 
evidence is against the assignment of a higher disability 
rating for the Veteran's service-connected right ear hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased rating - right shoulder lipoma excision scar

The Veteran's service-connected right shoulder lipoma 
excision scar is rated under Diagnostic Code 7805, pertaining 
to scars.  The Board notes that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  
73 Fed. Reg. 54708 (Sept. 23. 2008).

In terms of the regulations in effect prior to October 23, 
2008, scars rated under Diagnostic Code 7805 were to be rated 
based on the limitation of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

An April 2009 VA examination report shows that the Veteran 
had a scar on his right shoulder which crossed anterior to 
posterior and was due to a lipoma that was removed in the 
1980s.  The lipoma reoccurred approximately one to two years 
later and was removed again.  The Veteran indicated that he 
had intermittent stiffness and a feeling of tight pulling in 
the area, especially when he rotated his head to the left 
side.  He felt that he had some tightness of the lower face 
as well that was related to his scar on this right shoulder.  
Upon examination, the Veteran had a .2 by .7 centimeter 
linear scar from the anterior midclavicular region to the 
posterior region.  It was not significantly elevated or 
depressed from surrounding skin.  There was one small area in 
the center measuring about 5 millimeters deep and one 
centimeter in diameter that was slightly depressed compared 
to the surrounding skin.  The lesion was not tender to 
palpation and there were no significant cosmetic or 
functional disfigurements caused b the scar on examination.  
He had normal sensation compared to the surrounding akin and 
it was slightly hyperpigmented compared to the surrounding 
skin.  There was no significant edema or cheloid formation or 
inflammation on examination.  Total and exposed body surface 
area affected was less than one percent each.  The examiner 
noted that the Veteran indicated that he felt that his 
stiffness and tight feeling in his neck and lower face were 
related to his scar.  The examiner noted that, on review of 
his claims file, the Veteran had a significant history of 
cervical disk disease and degenerative joint disease in the 
past, and that this was likely contributing to his symptoms, 
especially given that when he rotated his neck, it 
exacerbates the symptoms and that he also referred to 
sensations to the lower face.  The examiner stated that this 
was more of a neurological type of condition.  He indicated 
that it was at least as likely as not that his current 
symptoms were related to his scar; however, it could also be 
related to his degenerative joint disease.  The examiner 
found that there was no cosmetic or functional disfigurement 
on his examination.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected right shoulder scar does not 
warrant a higher disability rating under Diagnostic Code 
7805, as in effect prior to October 23, 2008.  There is no 
evidence that his left shoulder scar caused any impairment of 
his left shoulder.  The April 2009 VA examiner found that 
there was no functional limitation to the Veteran's left 
shoulder due to his scar.  38 C.F.R. § 4.118, Diagnostic Code 
7805. 

The Board notes that the examiner indicated that the 
Veteran's symptoms in his neck and lower face were as likely 
as not related to his service-connected right shoulder scar, 
and that this has been referred back as a secondary service 
connection claim.

The Board has considered rating the Veteran's service-
connected right shoulder scar under other Diagnostic Codes in 
order to provide him with the most beneficial rating; 
however, the Veteran's right shoulder scar does not cause 
disfigurement of the head, face or neck, is not deep or 
causes limitation of motion, does not cover an area of 929 
square centimeters, and is not unstable or painful on 
examination.  As such, a higher rating is not available to 
the Veteran for his right shoulder scar under the rating 
criteria pertaining to scars in effect prior to October 23, 
2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-04 (2008).

The Board notes that the current version of the regulations 
pertaining to scars shall apply to all applications for 
benefits received by VA on or after October 23, 2008. A 
Veteran whom VA rated before such date under diagnostic codes 
7800-7805 of 38 CFR 4.118 may request review under these 
clarified criteria, irrespective of whether his or her 
disability has worsened since the last review.  38 C.F.R. 
§ 4.118.  The Board notes that it does not appear that the 
Veteran has requested such review; however, the Board has 
considered rating the Veteran under the current criteria, in 
order to provide the Veteran with the most beneficial rating.  

Under the current criteria, Diagnostic Code 7805 provides 
that any disabling effects not considered in a rating 
provided under Diagnostic Codes 7800-7804 for scars, 
including linear scars and other effects of scars evaluated 
under Diagnostic Codes 7800-7804, should be evaluated under 
an appropriate Diagnostic Code.  As noted above, there are no 
functional limitations that are associated with the Veteran's 
left shoulder scar.  As such, a rating under the current 
version of Diagnostic Code 7805 is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2009).  

The Board has considered rating the Veteran's right shoulder 
scar under other Diagnostic Codes of the current version of 
the rating criteria for scars; however, there is no evidence 
that the Veteran has burn scars or scars due to other causes 
which effect his head, face or neck, are deep and nonlinear, 
that are superficial and nonlinear or that are unstable or 
painful.  38 C.F.R. § 4.118, Diagnostic Codes 7800-04 (2009).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable disability rating for his service-connected 
left shoulder scar.  Hart, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's right shoulder scar is currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his right shoulder scar, 
the "benefit-of-the-doubt" rule is not applicable and the 
Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left wrist condition is granted.

A compensable disability rating for right ear hearing loss is 
denied.

A compensable disability rating for right shoulder lipoma 
excision scar is denied.


REMAND

The Veteran contends that he had problems with his feet in 
service and that he currently has degenerative joint disease 
of both feet as a result.  A December 1989 service treatment 
record reflects that the Veteran had surgery in 1977 on his 
right foot, and that both feet were sore.  The assessment was 
plantar foot inner aspect with secondary ankle pain.  A 
January 1990 physical profile shows that the Veteran was told 
to refrain from standing for more that 30 minutes due to 
bilateral flat feet with ankle strain.  In February 1990, the 
Veteran was seen for bilateral foot pain and it was noted 
that he was being treated and followed for flat feet and that 
he had fallen arches.  He was given another profile for his 
feet in March 1990.  In April 1990, the Veteran was assessed 
with congenital pes planus.  In an October 1991 service 
treatment record, it was noted that the Veteran had bilateral 
ankle pain and arthritis.  The Veteran reported foot trouble 
on his July 1992 Report of Medical History.  An October 1994 
medical examination reflects that the Veteran had fallen 
arches and arthritis of the ankles.  On his separation Report 
of Medical History, the Veteran indicated that he had foot 
and ankle problems and that he took steroid injections.   

An August 2004 VA x-ray report of the Veteran's feet show 
mild degenerative changes, bilateral hallux valgus, right pes 
planus and old post-operative changes of the right little 
toe.  In October 2004 the Veteran was seen for pain in the 
ball of his left foot.  The examiner noted that he was 
wearing extra-depth diabetic shoes with a deep and rounded 
toe box as well as multidensity inlays.  A January 2005 VA 
medical record shows that the Veteran was seen for Morton's 
neuroma of the second and third intermetatarsal spaces of the 
left foot.  He was given a peripheral nerve injection.  

In December 2008, the Board remanded this case, in part, to 
provide the Veteran with an examination in order to determine 
whether his right and left foot arthritis was related to 
service.  The Veteran was provided such examination in April 
2009.  The examiner was asked to provide an opinion as to 
whether the Veteran had current diagnoses of right and left 
foot disabilities, and, if so, whether it was at least as 
likely as not that the Veteran's right and left foot 
disorders began in, were incurred during or were aggravated 
by active military service.  The April 2009 VA examiner 
opined that the Veteran's left and right left foot disorders 
as likely as not began while in service due to multiple 
sprains; however, he did not become symptomatic with 
arthritis within one year of service.  The examiner noted 
that, in fact, the Veteran became symptomatic "more like 10 
to 15 years" prior to the examination.  The Board finds that 
a clarification to this opinion is necessary.  First, the 
examiner was not specific as to what conditions as likely as 
not began during service.  The Veteran has several right and 
left foot conditions, which are not limited to arthritis.  
The Board here notes that while the issue appealed by the 
Veteran was service connection for right and left foot 
arthritis, VA must fully and sympathetically develop a claim 
to its optimum before reaching the claim on its merits.  
Hodge v. West, 155 F.3d 1356, 1362-63 (Fed.Cir.1998); see 
also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding 
that a claimant's identification of the benefit sought does 
not require any technical precision); and Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider 
"the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim").  In 
addition, the examiner noted that the Veteran's arthritis did 
not become symptomatic within a year of his separation from 
service, but only became symptomatic 10 to 15 year before 
2009, when the examination was performed.  The Board notes 
that the Veteran was on active duty from March 1984 to 
November 1995, which could mean that his right and left foot 
arthritis did, in fact, become symptomatic while he was still 
on active duty or within one year.  The examiner should 
clarify this opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's 
claims folder to the examiner who 
performed the April 2009 examination to 
clarify his opinion with regard to the 
Veteran's right and left foot disorders.  
The examiner should provide a 
clarification as to the following:  1) in 
the April 2009 opinion, it was stated 
that the Veteran's left and right left 
foot disorders as likely as not began 
while in service due to multiple sprains; 
the examiner should specify which 
disorders as likely as not began during 
service, noting that the Veteran has 
several right and left foot disorders, 
and 2) in the April 2009 opinion, the 
examiner noted that the Veteran's 
arthritis did not became symptomatic 
within one year of his separation from 
service, but more like 10 to 15 years 
prior to the examination; the examiner 
should note that the Veteran separated 
from active duty in November 1995 and 
clarify whether his right and left foot 
arthritis became symptomatic before that 
time or within one year.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


